DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 07/24/2020.
Claims 1-20 are presented for examination.
This application claims benefit of 62/878,690 filed on 07/25/2019.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a component anchor having a first component attachment pad and a second component attachment pad; a passive component operatively retained on said first surface by said component anchor; a continuous planar antenna operatively retained on said second surface; a first conductive trace interconnect segment connected to said continuous planar antenna and said first chip attachment pad; a second conductive trace interconnect segment connected to said continuous planar antenna and said second chip attachment pad; a third conductive trace interconnect segment connected to said continuous planar antenna and said first component attachment pad; a fourth conductive trace interconnect segment connected to said continuous planar antenna and said second component attachment pad. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manzi (US 2015/0294215) teaches portable object and information transmission system.
Egbert et al. (US 2008/0143480) teaches microwaveable radio frequency identification tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887